Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 
Claims 1-16 are pending. Claim 16 is new.


All prior rejections are maintained for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "silver" in line 2.  There is insufficient antecedent basis for this limitation in the claim since claim 16 depends form claim 1 which teaches silver cations. Applicant should amend claim 16 to recite “silver cations”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of Bender (US 2010/0115706).
Dunn teaches treating fabrics comprising cellulosic and synthetic fibers (paragraphs 0020-0026) to make them antimicrobial (0027) comprising applying polyhexamethylene biguanide and quaternary silicones (paragraph 0031) topically via spraying or padding or any known finishing application and drying/curing at 212-430°F (100-221°C) for 5 seconds to 4 minutes to fix (adhere) the antimicrobials to the fabric in 
Dunn does not specify homogeneous mixture with a solvent.
Bender teaches that antimicrobial finishing of fibers can be achieved effectively and durably using quaternary ammonium silicone compounds (paragraph 0041) exhausted onto fabric at normal or high temperature ( paragraph 0092) and in jet dyeing machines (paragraph 0102). Bender teaches a single bath process with exhaustion at 80°C, which meets the claimed limitation of above 60°C and below boiling temperature for 30 minutes wherein the heating rate is 3°C/min (gradual increasing temperature, paragraph 0122, 0182). Bender teaches covalent bonding of the antimicrobial to the textile (paragraph 0109).  Bender teaches homogeneous mixtures in aqueous (solvent solutions; paragraph 0126,0156).Bender teaches adding acetic acid, citric acid and formic acids which are organic acids to adjust pH (paragraph 0084-0086). Bender teaches first drying to remove water and then curing if needed (paragraph 0111). Bender specifies drying at 120°C for 2 minutes (paragraph 0129). Bender teaches any blend of natural fibers such as cotton and cellulose (paragraphs 0002,0020) and polyester fibers (paragraph 0106) which are made into children’s clothing, socks, masks or towels (paragraph 0105). Bender teaches getting germ reduction of more than 99.99% against staphylococcus aureus using ATCC test 6538 (paragraphs 0172, 0157,0150).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn by exhausting the quaternary ammonium silicone antimicrobials using a homogeneous solution dissolved in solvent such as water onto the fabrics at temperatures above 60°C because Bender teaches 
Regarding the claimed pH of at most 6.9, Bender clearly teaches using pH adjusting agents such as organic acids of acetic, citric or formic acid to achieve this and the examples show pH values of 3.0 and 4.0 (paragraph 0164,0186,0188) in samples that include antimicrobials wherein the antimicrobial effect is observed up to 30 washes (paragraph 0190). While Bender does not specify using EPA protocol 90082PA4, the reference teaches maintenance of adequate levels of reduction in Staph. Aur. 6538 after 25 washes, indicating it would be obvious to achieve this parameter. Furthermore treating similar fibers with similar compositions for providing antimicrobial benefits would be expected to produce similar reduction in Staph. Aur.
Optimizing the pH to a value of at most 6.9 is obvious as all compositions require the addition of acid to lower the pH and all the exemplified pH values are 6.5 or below. Choosing the most effective pH for application and maximization of antimicrobial penetration and bonding would be obvious to achieve through routine experimentation by one of ordinary skill in the art. Since Dunn teaches blends of cotton and polyester, using any proportion of each would be obvious but a 50%:50% blend would be the most common.  Achieving the amount of leaching of at most 5.0ppm would be obvious too as 
	Regarding increasing the temperature during drying or curing, since drying and curing can both occur on the tenter (paragraph 0177) and the curing temp on the tenter is higher than the drying step (paragraph 0165,0169), the temperature must be increased to reach the curing temperature in the presence of the textile on the tenter. Regarding the temperature of at least 160°C and at most 205°C or at most 180°C,  Dunn teaches drying/curing at 212-430°F (100-221°C) which encompasses applicant’s range and selection from a range is obvious absent a showing of unexpected results for a particular temperature or subset of temperatures in a manner commensurate in scope with the claims.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of Bender (US 2010/0115706) and further in view of Crudden (US 2008/0057134).
Dunn and Bender are relied upon as set forth above.
Dunn and Bender do not teach silver  and propiconazole.
Crudden teaches producing antimicrobial textiles (paragraph 0065) by treating the textiles with antimicrobial agents such as silver and silver ions (paragraph 0027,0030, claims 5 and 6) and propiconazole (paragraph 0022) to provide the fabrics with enhanced 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn and Bender by incorporating propiconazole and silver or silver ions into the treatment composition as Crudden teaches these compounds are effectively applied to textiles to provide antimicrobial and antifungal benefits. Crudden teaches the combination of antimicrobial and antifungals provide a synergy with respect to their bioefficacy (paragraph 0046) and have excellent long term durability and antimicrobial/antifungal activity (paragraph 0049).

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 2005/0080044) in view of Bender (US 2010/0115706).
Mao teaches treating fabrics comprising cellulosic and synthetic fibers (paragraphs 0130-0132) to make them antimicrobial (paragraph 0002) comprising applying polyhexamethylene biguanide (paragraph 0091) by exhausting at 20-100 degrees C (paragraph 0129) or padding at 40-200% by weight fiber liquor pickup and heating at preferably 150-200 degrees C (paragraph 0127). Mao teaches applying the antimicrobial and drying at room temperature followed by heating at 170 degrees C for 5 min (paragraph 0146). Mao teaches treating at a pH of from 4 to 7 (paragraph 0126) using acetic acid to adjust the pH (paragraph 0141) teaches efficacy of the antimicrobial agents against Staph. Aureus or E. coli after 20 and 30 washes (paragraph 0160). Mao teaches mixing which would form a homogeneous mixture with the solvent. Mao teaches treating 
Mao does not specify quaternary ammonium organosilanes or the non-leaching definition of claim 29 and the reduction value of claim 31 as tested by EPA protocol 90072PA4.
Bender teaches that antimicrobial finishing of fibers can be achieved effectively and durably using quaternary ammonium silicone compounds (paragraph 0041) exhausted onto fabric at normal or high temperature ( paragraph 0092) and in jet dyeing machines (paragraph 0102). Bender teaches a single bath process with exhaustion at 80°C, which meets the claimed limitation of above 60°C and below boiling which for a water based solution would be 100°C, for 30 minutes (paragraph 0182) and washing for up to 30 wash cycles  and tested for Staphylococcus aureus 6538 (paragraph 0184) in steps of 5 in accordance with ASTM E 2149, 10 (paragraph 0131). Bender teaches covalent bonding of the antimicrobial to the textile (paragraph 0109). Bender teaches stirring bath until it is homogeneous in water solvent (paragraph 0126, 0156). Bender teaches germ reduction above 102 (log 2= 99%) after 30 washes (paragraph 0131) and reduction in germ count by just below 3 or 4 decimal powers (paragraph 0139).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Mao by exhausting the claimed concentration of antimicrobials onto the fabrics at temperatures above 60°C and below boiling because Bender teaches similar polyamide textiles are effectively rendered antimicrobial in a durable manner by using exhaust temperatures of 80°C for 30 minutes treatment followed by drying and curing and Mao teaches exhausting in an overlapping 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Mao by exhausting the quaternary ammonium silicone antimicrobials using a homogeneous solution dissolved in solvent such as water onto the fabrics as homogeneous solutions allow for uniform and ease of penetration of the antimicrobial onto the fabric. Bender clearly teaches drying followed by curing if necessary so drying first to remove solvent followed by curing afterward at the temperatures of Dunn is clearly obvious and conventional as both Bender and Mao teach drying and curing. 
It would have been obvious to exhaust the antimicrobials of Mao in a jet dyeing machine as Bender teaches similar antimicrobials are effectively applied to textiles in jet exhausting apparatus. 
Regarding increasing the temperature during drying or curing, Mao teaches going from room temperature to 170 degrees C and Bender teaches drying and curing can both occur on the tenter (paragraph 0177) and the curing temp on the tenter is higher than the drying step (paragraph 0165,0169), the temperature must be increased to reach the curing temperature in the presence of the textile on the tenter.

Regarding the leaching of claim 14, the similarly treated textiles of Mao and Bender would be expected to possess similar leaching values as they comprise the same treatment compositions and methods. It would be obvious to reduce the leaching to the claimed value through routine experimentation to provide a more durable antimicrobial finish.  
Regarding the amount of cotton and polyester, since Mao clearly teaches blends selection of 50% cotton and 50% polyester would be most obvious but Mao teaches any blend is permitted. Nothing critical is shown from selecting the claimed amounts of cotton or polyester. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of Bender (US 2010/0115706) and further in view of Crudden (US 2008/0057134).
Mao and Bender are relied upon as set forth above.
Mao and Bender do not teach silver  and propiconazole.
Crudden teaches producing antimicrobial textiles (paragraph 0065) by treating the textiles with antimicrobial agents such as silver and silver ions (paragraph 0027,0030, claims 5 and 6) and propiconazole (paragraph 0022) to provide the fabrics with enhanced antimicrobial and antifungal protection. Crudden teaches aqueous composiitions which can be heated and cured (paragraph 0047).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Mao and Bender by incorporating propiconazole and silver or silver ions into the treatment composition as Crudden teaches these compounds are effectively applied to textiles to provide antimicrobial and antifungal benefits. Crudden teaches the combination of antimicrobial and antifungals provide a synergy with respect to their bioefficacy (paragraph 0046) and have excellent long term durability and antimicrobial/antifungal activity (paragraph 0049).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claims 1-4 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12,14,16,17,21,22,29-34 of copending Application No. 16/018198. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims don’t require crosslinking agents. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,5,6 and 9 of copending Application No. 17/216882. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims comprise overlapping method steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13 of copending Application No. 15/686643. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims have comprising language which allows from .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16215070 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims have comprising language which allows from the second process cycle of the copending application and the instant application and copending application contain overlapping method steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
14.	Regarding the ODP rejections it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements 
Applicant's arguments filed regarding Dunn in view of Bender have been fully considered but they are not persuasive. Regarding the temperature of at least 160°C and at most 205°C or at most 180°C, Dunn teaches drying/curing at 212-430°F (100-221°C) which encompasses applicant’s range and selection from a range is obvious absent a showing of unexpected results for a particular temperature or subset of temperatures in a manner commensurate in scope with the claims. Applicant argues the specification and figures provide unexpected results. The examiner argues paragraphs 0360,0372 and 0375 are simply conclusory statements and not data. The data from Fig 13,14,20A, 20B,27A and 27B only show a subset of temperatures, treatment agents, concentrations, times and pH values and not the broader disclosure of the claims including the endpoints of the claimed curing range. The claims are to any textile, any solvent, any polyglucosamine, any quaternary ammonium organosilane and any concentration of antimicrobial as well as at any exhaust conditions, however the data are for limited concentrations owf antimicrobial, dimethyloctadecyl[3-(trimethoxysilyl)propyl] ammonium chloride, pH 5-6 and temperatures ranging from 40-95°C exhaust for 60 min on polyester-cotton fabric. The significantly broader claims cannot be considered all unexpected as they contain a much broader scope than the data.  Figures 13 and 14 show unexpected data under the treatment conditions in cured at 180°C unwashed, the washed is similar to cured at 120°C washed for Fig 3, propiconazole, 1 day, 5 days, and 9 days. No statistical analysis of the data was performed to demonstrate statistical significance between groups. In Fig 14, the cured at 180°C washed group of propiconazole has a   Claim 1 is directed to any textile, which could be met by polyamide and exhausting at 80 degrees C is above 45 degrees C and below boiling. Accordingly the rejections are maintained. 
The examiner suggests to overcome the prior art of record, applicant amend the claims to include 0.2-5% owf antimicrobial, 75-95 degrees C temp for exhaustion and 50-90 minutes for treatment as applicant’s specification demonstrates these parameters provide the fabric with an unexpected log reduction of antimicrobial performance as demonstrated in Tables I.1.(2), I.2., I.3., I.4.,I.5.,I.2 (1).II.2.(1), II.2.(2), II.2(3),II.3. It is noted from these data that particular times, temperatures and concentrations are necessary to achieve unexpected results, not just curing times of 160-205 degrees C.  Claims 2-4 would need to  be cancelled. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.